Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 1 of 32

IN THE UNITED STATES BANKRUPTCY COURT FOR
THE NORTHERN DISTRICT OF OKLAHOMA

IN RE: Donald Keith Carrol )
) Case No. 19-10949-R
} Chapter 7
DEBTOR. )
MOTION FOR RELIEF FROM AUTOMATIC STAY AND NOTICE OF
INTENT TO SEEK ABANDONMENT OF PROPERTY,
BRIEF IN SUPPORT THEREOF
AND NOTICE OF OPPORTUNITY FOR HEARING

COMES NOW, U.S. Bank National Association as Trustee of the Igloo Series III
Trust (US Bank), a corporation, or its successors or assigns, (hereinafter referred to as Movant)
and pursuant to the provisions of Title 11 U.S.C Sections 361, 362 and 554, moves the Court to
grant it relief from the automatic stay and order abandonment of the subject property.

In support of its Motion, Movant alleges and states as follows:

1. That the original makers, for a good and valuable consideration, made, executed and
delivered to the Payee, a certain written promissory note.

2. As a part of the same transaction, and to secure the payment of said note and the
indebtedness represented thereby, the said makers, being then the owner of the property
hereinafter described, made, executed and delivered to the Payee, their mortgage and lien in
writing, and therein and thereby mortgaged and conveyed to said mortgagee the following
described property situated in Tulsa County, State of Oklahoma, to-wit:

LOT THIRTY-FOUR (34), BLOCK ONE (1), ASHTON WOODS,

AN ADDITION TO THE CITY OF TULSA, TULSA COUNTY,
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 2 of 32

STATE OF OKLAHOMA, ACCORDING TO THE RECORDED
PLAT NO. 4903;

3. Movant is the current owner and holder of the note and lien above referenced.

4. Default has been made upon said note, mortgage and lien. After allowing all just
credits, there is due to Movant on said note and mortgage the sum of $341,836.04, with interest
thereon from March 1, 2016 unti! paid; together with advances, costs and attorney fees; for which
amounts said mortgage is a first, prior and superior lien upon the real estate and premises above
described.

5. The mortgage and lien of Movant constitutes a valid first lien against the mortgaged
property, prior and superior to any right, title, lien, estate or interest of the Debtor or any other
party.

6. The Debtor has no equity in the mortgaged property.

7. The mortgaged property is not necessary to an effective reorganization.

8. Movant will suffer irreparable injury, loss and damage unless the automatic stay is
lifted so as to permit Movant to commence with its foreclosure action or, in the alternative, the
Debtor be required to provide Movant with adequate protection of its interest in the mortgaged
property. |

9. The mortgaged property is burdensome to the estate or is of inconsequential value to
the estate and it is therefore in the best interest of the estate and the Debtor that relief from the
automatic stay be granted and that the mortgaged property be abandoned so as to permit Movant

to proceed in State Court with an action for foreclosure.
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 3 of 32

10. Noteholder directly or through an agent, has possession of the promissory
note. The promissory note is either made payable to Noteholder or has been duly endorsed.
Noteholder is the original mortgagee or beneficiary or the assignee of the security instrument for
the referenced loan.

11. U.S. Bank National Association as Trustee of the Igloo Series TT Trust (US
Bank) services the loan on the property referenced in this Motion for Relief. In the event the
automatic stay in this case is modified, this case dismisses, and/or the debtor obtains a discharge
and a foreclosure action is commenced on the mortgaged property, the foreclosure will be
conducted in the name of U.S. Bank National Association as Trustee of the Igloo Series HE
Trust (US Bank), “Noteholder”,

NOTICE OF OPPORTUNITY FOR HEARING

Your rights may be affected. You should read this document carefully and

consult your attorney about your rights and the effect of this document. If

you do not want the Court to grant the requested relief, or you wish to have your

views considered, you must file a written response or objection to the requested

relief with the Clerk of the United States Bankruptcy Court for the Northern

District of Oklahoma, 224 South Boulder, Tulsa, Oklahoma 74103 no later than

14 days from the date of filing of this request for relief. You should also mail a

file-stamped copy of your response or objection to the undersigned

movant/movant's attorney [and others who are required to be served] and file a

certificate of service with the Court. If no response or objection is timely filed,

the Court may grant the requested relief without a hearing or further notice. The

14 day period includes the 3 days allowed for mailing provided for in Rule

9006(f) Fed. R.Bankr.Proe.

WHEREFORE, Movant moves the Court for an Order vacating or modifying the
automatic stay herein as provided by 11 U.S.C. Section 362 and directing the Trustee herein to

abandon the mortgaged property as authorized by 11 U.S.C. Section 554 so as to permit Movant

and other interested parties to enforce their liens against the mortgaged property. Movant further
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 4 of 32

prays that the Trustee be ordered to cease payment on the claim of the Movant and any and al!
funds which otherwise would have been payable of Movant should be released and paid to the
other creditors under the terms of the confirmed plan,

U.S. Bank National Association as Trustee of the Igloo
Series HI Trust (US Bank),
a corporation,

BY: s/Bret D. Davis
Bret D. Davis #15079
LAMUN MOCK CUNNYNGHAM & DAVIS, P.C.
5613 Classen Blvd.
Oklahoma City, Oklahoma 73118
(405) 840-5900
Fax: (405) 842-6132
Attorney for Movant
bdavis@lamunmock.com

CERTIFICATE OF SERVICE

I hereby certify that on the 5 day of _. Ut i , 2019, a copy was

transmitted electronically or I mailed a true and correct copy of the above and foregoing Motion
with postage thereon fully prepaid to the following and all parties listed on the matrix attached
hereto,

Ron D. Brown Donald Keith Carroll

Attorney for Debtor 4601 East 93" Place
Tulsa, OK 74137

Seven W. Soule

United States Trustee

224 South Boulder Ave.

Suite 225

Tulsa, OK 74103

s/Bret D. Davis
Bret D. Davis
Case 19-10949-R

bel Matrix for local noticing
Bb=4

ge 19-10949-R

rthern District of Oklahoma
lsa

dJun 5 14:45:10 CDT 2019

aX
rrespondence/Bankruptcy
Box 981540

Paso, TX 79998-1546

I Financial

48, Franklin Street

3, Box 517

tuaville, PA 16354-0517

nald Keith Carroll
Q1 East 93rd Place
lga, OX 74137-3708

ief, Civil Trial Section - Central Region
« Division, U.S. Department of Justice

J. Box 7238

shington, DC 20044-7238

adit One Bank

tn: Bankruptcy Department
Box 98873

s Vegas, NV §9193-8873

R Properties
12 East 56th Place
Isa, OK 74145-8508

cal Therapy Specialists, LLC
3. Box 25887
lahoma City, OK 73125-0887

nancial Corporation of America
515 Research Boulevard

ite 100

stin, TX 78759-2247

}FORD MOTOR CREDIT COMPANY
} BOX 62180
LORADO SPRINGS CO 80962-2180

Document 53 Filed in USBC ND/OK on 06/05/19 Page 5 of 32

Agency of Credit Control, Ine.
2014 S$. Pontiac Way
Denver, CO 80224-2432

Applied Business Services, Inc.
Security Collection Agency

617 Soundside Road

Edenton, NC 27932-8922

Ron D. Brown

Brown Law Firm 2¢
715 S. Elgin Ave.
Talsa, OX 74120-4233

Chase
P.O, Box 15298
Wilmington, DE 19850-5298

Children’s Hospital of The King's
Daughters

601 Children’s Lane

Norfolk, VA 23507-1910

Credit Service Cempany
P.O, Box 60566
Oklahoma City, OK 73146-0566

EMP of Tulsa County, PLLC
4535 Dressler Road, Northwest
Canton, OH 44718-2545

FIA Card Services

Attn: Bankruptcy Department
5701 Horatio Street

Utica, NY 135¢2-1024

Financial Pacific Leasing
3455 §. 344th Way
Auburn, WA 98001-9546

Funding Metrics LLC
§04 Town Center Drive
Langhorne, PA 19047

Ally Financial, Inc.
P.O, Box 380302
Minneapolis, MN 55438-0902

Associated Anesthesiologists
6839 S. Canton Avenue
Tulsa, OK 74136-3423

CareCredit/Synchrony Bank
Attn: Bankruptcy Dept.
P.O, Box 965061

Orlando, FL 32896-5061

Chase Card Services

Attn: Bankruptcy

Po Box 15298

Wilmington, DE 19950-5298

Citibank, N.A.
P.O, Box 790345
Saint Louis, MO 63179-0345

Cradit Systems International
1277 Country Club Lane
Fort Worth, PX 76112-2304

Ergent Care
9645 5, Riverside Drive, #C
Tulsa, OK 74137-7427

FMS, Incorporated
P.O, Box 707600
fulsa, OK 74170-7600

Ford Motor Credit Company
P.G. Box 542000
Omaha, NE 68154-8000

GAE/Synchrony Bank

Attn: Bankruptcy Department
P.O, Box 965060

Orlando, FI 32896-5060
sat America Finan Sed Gerdh Ses
tn; Peggy Upton

3. Box 699

dar Rapids, IA 52406-0609

19-10949-R Document 93 Filed in USBC ND/OK on 06/05/19 , Pa
orp. Bi e

ternal Revenue Service

2? United States Attorney
tthern District of Oklahoma
OW. Teh St., Suite 300
Isa, OK 74119-1013

avis Lawler

nun Mock Cunnyngham & Davis PC
13. N. Classen Blvd.

lahoma City, OK 73118-4015

fice of the United States Trustee
¢ South Boulder Avenue

ite 225

Isa, OK 74103-3026

lahoma Empl. Sec. Comm.
Box 53039
lahoma City, OK 73152-3039

lahoma Tax Commission

gal Divison - Bankruptcy
ON. Broadway Avenue

ita 1500

lahoma City, OK 73102-6601

diology Consultants of Tulsa
3. Box 4975
lga, OK 74159-0975

ars/CitiBank, NLA,
2, Box 790345
int Louis, NO 63179-0345

aarns Bank

0 13th Street

9. Box 750

bany, MN 56307-0750

lsa County Treasurer
0 §. Denver

ite 323

lsa, OK 74103-3840

crest Medical Center
1120S. Utica Avenue
Tulsa, OK 74104-4090

LVAV Funding, LLC
P.O. Box 10497
Greenville, SC 29603-0497

Neurosurgical Specialists
B.0. Box 52028
Tulsa, OK 74152-0028

Office of the United States Trustee
224 $, Boulder, RM 225
Tulsa, OK 74103-3026

Oklahoma Tax Commission
General Counsel's Office

100 N Broadway Ave, Suite 1500
Oklahoma City, OK 73102-8601

Bain Management of Tulsa
Bept 147 PO Box 21228
Tulsa, OK 74121-1228

Richard D, White
525 §. Main Suite 800
Tulsa, OK 74103-4511

Shapiro and Cejda
770 NE 63rd St.
Oklahoma City, OK 73105-6423

Strategic Funding Partners Inc.
5745 SW 75th St Suite 110
Gainesville, FL 3260¢-5504

0.8. Attorney

110 West Seventh Street
Suite 300

Tulsa, OK 74119-1013

e 6 of 32

Internal Revenue Service
P.G. Box 7346
Philadelphia, PA 19101-7346

LVNV Funding, LLC
Resurgent Capital Services
B.Q. Box 10587

Greenville, SC 29603-0587

OU Physicians Tulsa
B.0. Box 268828
Oklahoma City, OK 73126-8828

Okla Empl. Sec, Coma,
P.O, Box 53039
Oklahoma City, OX 73152-3039

Oklahoma Tax Commission
Legal Division

440 §. Houston

Suite 501-B

Tulsa, OK 74127-8913

Paula M, Carroll
4601 East 93rd Place
Tulsa, OK 74137-3708

Saint Francis Health Systen
§161 South Yale

Suite 500

Tulsa, OK 74136-1992

Steven W. Soule

Hall, Estill, Hardwick, Gable, etal
320 South Boston Avenue, Suite 200
Tulsa, OK 74103-3708

The Orthopaedic Center
1809 £. 13th Street
Suite 100

Tulsa, OK 74104-4431

US Bank Trust, NA, as Trustee of
igloo Series I] Trust

SBSI Financial Services

1425 Greenway Drive, Suite 400
fitusville, PA 16354
Case 19-10949-R Document 53 Eiled in USBC ND/OK on 06/05/19 Page 7 of 32

SEC & EXCHANGE COMM, USA Granite & Cabinetry, Inc. Unique Audio Visual Rentais, Inc.
dest Regional Office 13105 East Gist Street 5428 South 10lst Avenue, East
5 W. Jackson Boulevard, Ste 909 Suite D Tulsa, OK 74146-5731
icago, IL 60604-2815 Broken Arrow, OK 74012-1192
ique Audio Visual Technologies, Inc. Warren Clinic, Inc. Wells Fargo Dealer Services
61 East 93rd Place 6600 §. Yale Avenue National Bankruptcy Division
Isa, OK 74137-3708 Suite 1409 P.O, Box 3569
Tulsa, OK 74136-3331 Rancho Cucamonga, CA 91729-3569

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank,P, 2002 (a} (4).

rd Motor Credit Company {d)Ford Motor Credit Company LLC {d}Oklahoma Tax Commission
3. Box 62280 PO Box 62180 2501 N, Lincoln Blvd
lorado Springs, CO 80962 Colorado Springs, CO 80962 Okkahoma City, OK 73103

The following recipients may be/have been bypassed for notice due to an undeliverable {u) or duplicate {d) address,

}U.S. Bank Trust National Association as Tr End of Label Matrix
Mailable recipients 68
Bypassed recipients 1
Total 66
®

 

Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 8 of 32

Tulsa County Clerk - PAT KEY eta
Doc # 2014041130 Page(s): 18 a
Recorded 05/16/2014 at 12:22 PM ste
Receipt # 469924 Fee $47.00 ,

After Recording Return To: P
FINANCIAL CONCEPTS MORTGAGE LLC

2949 S BRYANT

EDMOND, OKLAHOMA 73013

Loan Number: 1000004647

 

MORTGAGE

MIN: 1008505-1000004647-1 MERS Phone: 883-679-6377

DEFINITIONS a

Words used in multiple sections of this document are defined below and other words are defined in Sections 3, 11,
13, £8, 20 and 21. Certain rules regarding the usage of words used in this document are also provided in Section 16.

(4) “Security Instrument means this document, whichis dated MAY 14, 2014 , together
with all Riders to this document.

(B) "Borrower" is DONALD K CARROLL AND PAULA M CARROLL, HUSBAND AND
WIFE

Borrower is the mortgagor under this Security Instrument. :

{C) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS isa separate corporation that i is acting
solely as 4 nominee for Lender and Lender's successors and assigns. MERS is the mortgagee under this Security
Instrument. MERS is organized and existing under the laws of Delaware, and has an address and telephone number -
of P.O. Box 2026, Flint, MI 48501-2026, tel. (388) 679-MERS.

@) “Lender"is FINANCIAL CONCEPTS MORTGAGE LLC

Lender isa OKLAHOMA LIMITED LIABILITY COMPANY ce organized
and existing under the laws of OKLAHOMA
Lender's addressis 2949 S BRYANT, EDMOND, OKLAHOMA 73013

(E) "Note" means the promissory note signed by Harrower anddaied MAY 14, 2014 ~

The Note.states that Borrower owes Lender THREE HUNDRED FIFTY-ONE THOUSAND FIVE
HUNDRED AND 00/100 Dollars (U.S. $ 351,500.00 ) plus interest.
Borrower has promised to pay this debt in regular Periodic Payments and to ® pay the debt in full not later than
JUNE 1, 2044

(F) "Property" means the property that j is described below under the heading Transfer of Rights in the Property."
(G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and Jate charges duc under
the Note, and all sums due under this Security Instrument, plus interest.

 

9136 South Sheridan Road
Tulsa, OK 741333+-923//

OKLAHOMA~Single Family~-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT ~ MERS Doctlagic Greowia

Form 3037 1/01 (rev. 12/03) Page't of 14 www. doemagit.com
Record & Retum
FirsTitle & Abstract Services, LLC Courtesy recording - Not prepared by

FirsTitle & Abstract Services, LLC

[Space Above This Line For Recording Oatal (ef ) SIS RAUA

“Mortgage Tax Certification
DENNIS SEMLER, Tulsa County Treasurer

5/16/2014 Tax

S\SO

Date

MAH

Receipt

Deputy
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 9 of 32

(H) "Riders" means all Riders to this Security Instrument that are cxecuted by Borrower. The following Riders are
10 be executed by Borrower [check box as applicable]:

(] Adjustable Rate Rider [X] Planned Unit Development Rider
(C) Balloon Rider LL] Biweekly Payment Rider

[1] 1-4 Family Rider [-} Second Home Rider

([} Condominium Rider FE} Other{s) [specify]

(1) “Applicable Law" means all controlling applicabic federal, state and local statutes, regulations, ordinances and
administrative rules and orders (that have the effect of law) as well as all applicable final, non-appealable judicial
opinions.

(J) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other charges
that are imposed on Borrower or the ‘Property by a condominium association, homeowners association or similar
organization.

(K) “Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by check, drafl,
or similar paper instrument, which is initiated through an electronic terminal, telephonic instrument, compuler, or
magnelic tape so as to order, instruct, or authorize a financial institution to debit or credit an account. Such term
includes, but is not limited’ to, point-of-sale transfers, automated teller machine transactions, transfers initiated by
telephone, wire transfers, and automated clearinghouse transfers.

(L} “Escrow Items" means those items that are described in Section 3.

(M) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid by any
third party (other than insurance proceeds paid under the coverages described in Section 5} for: (i) damage to, or
destruction of, the Property; Gi) condemnation or other taking of al] or any part of the Property; {iii} conveyance in
liew of condemnation; or (iv) misrepresentations of, or omissions as to, the value and/or condition. of the Property.
(N) “Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on, the Loan.
(0) “Periodic Payment" means the regularly scheduled amount due for {i} principal and interest under the Note,
plus (if) any amounts under Section 3 of this Security Instrument.

(P) “RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its implementing
regulation, Regulation X (12 C.F.R. Part 1024), as they might be amended from time to time, or any additional or
successor legislation or regulation that governs the same subject mauer. As used in this’ Security Instrument,
"RESPA’ refers to all requirements and restrictions that are imposed in regard to a "federally related mortgage loan"
even if the Loan does not qualify as a "federally related mortgage loan" under RESPA.

(Q} “Successor in Interest of Borrower" means ‘any party that has taken title to the Property, whether or not that
party has assumed Borrower's obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
modifications of the Note; and (ii) the performance of Borrower's covenants and agreements under this Security
Instrument.and the Note. For this purpose, Borrower does hercby mortgage, grant and convey to MERS (solely as
nominee for Lender and Lender's successors and assigns) and to the successors and assigns of MERS, with power of
sale, the following described property located in the

 

COUNTY of " TULSA |
(Type of Recording Jurisdiction) {Nome of Recording reid
OKLAHOMA--Single Farnity-Fannia Mse/Freddla Mac UNIFORM INSTRUMENT - MERS  Becitagle GAs

Form 3037 1/01 (rev. 12/03} Page 2 of 1 www, doemagic, com
Case 19-10949-R Document 53 Filed in USBC ND/OK‘on 06/05/19 Page 10 of 32

SEE ATTACHED EXHIBIT A
A.P.N.: 70020-83-21-64890

which currently has the address of 4601 E 93RD. PL
: [Street]
TULSA , Oklahoma “74137 ~~ ("Property Address"):
[City] {Zip Code} ,

TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall also be
covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the "Property."
Borrower understands and agrees that MERS holds only legal title to the interests granted by Borrower in this Security
Instrument, but, if necessary 10 comply with law or custom, MERS (as nominee for Lender and Lender's successors
and assigns) has the right: to exercise any-or all of those interests, including, but not limited to, the right to foreclose
and sell the Property; and (o take any action required of Lender including, but not limited to, releasing and canceling
this Security Instrument. .

BORROWER COVENANTS that Borrower is fawfully scised of the estate hereby conveyed and has the right
to mortgage, grant and convey the Property and that the Property is unencumbered, except for encumbrances of
record. Borrower warrants and will defend generally the title to the Property against all claims and demands, subject
to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with
limited variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower ond Lender covenant and agree as follows:

j. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges. Borrower shall
pay when due the principal of, and interest on, the debt evidenced by the Note and any prepayment charges and late
charges due under the Note. Borrower shall also pay funds for Escrow Items pursuant to Section 3. Payments due
under the Note and. this Security Instrument shall be made in U.S. currency. However, if any check or other
instrument received by Lender as payment under the Note or this Security Instrument is returned to Lender unpaid,
Lender may require that any or all subsequent payments due under the Note and this Security instrument be made in
one or more of the following forms, as selected by Lender: (a) cash; (b) money order; (c} certified check, bank check,
treasurer's check or cashier's check, provided any such check is drawn upon an institution whose deposits are insured
by a federal agency, instrumentality, or entity; or (d) Electronic Funds Transfer. wos

Payments are deemed received by Lender when received at the location designated in the Note’or at such other
location as may be designated by Lender in accordance with the notice provisions in Section 15: Lender may retumn
any payment or partial payment if the payment or partial payments are insufficient to bring the Loan current. Lender
may accept any payment or partial payment insufficient to bring the Loan current, without waiver of any rights
hereunder or prejudice to its rights to refuse such payment or partial payments-in the future, but Lender is nat
obligated to apply such payments ai the time such payments are accepted. If cach Periodic Payment is applied as of
its scheduled duc date, then Lender need not pay interest on unapplied funds. Lender may hold such unapplicd funds
until Borrower makes payment to bring the Loan current, If Borrower docs not do so within a reasonable period of
time, Lender shall either apply such funds or return them to Borrower. If not applied earlier, ‘such funds will be

 

OKLAHOMA-Single Famlily—Fannie Mae/Freddle Mac UNIFORM INSTRUMENT - MERS - Deskteage Fives
Form 3037 1/01 (rev, 12/03} Page 3 of 14 one Soe deemagie com
Case 19-10949-R Document 53 Filed in USBC ND/OK.on 06/05/19 Page 11 of 32

applied to the outstanding principal balance under the Note immediately prior to foreclosure. No offset or claim
which Borrower might have now or in the future against Lender shall relieve Borrower from making payments due
under the ‘Note and this Security Instrument or performing the covenants and agreements secured by this Security
Instrument.

2. Application of Payments or Proceeds. Except as otherwise described i in this Section. 2, ail payments
accepted and applied by Lender shall be applied in the following order of priority: (a) interest due under the Note;
(b) principal due under the Note; (c) amounts due under Section 3, Such payments shall be applied to each Periodic
Payment in the order in which it became due, Any remaining amounts shal! be applied first to late charges, secand
to any other amounts due under this Security Instrument, and then to reduce the principal balance of the Note.

if Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a sufficient
amount to pay any late charge due, the payment may be applied to the delinquent payment and the late charge. If
more than one Periodic Payment is outstanding, Lender may apply any payment reccived from Borrower to the
repayment of the Periodic Payments if, and to the extent that, cach payment can be paid in full. To the extent that
any excess exisis after the payment is applied to the full payment of one or more Periodic Payments, such excess may
be applied to any late charges duc. Voluntary prepayments shall be applied first to any prepayment charges and then
as described in the Note,

Any application of payments, insurance proceeds, or Miscellancous Proceeds to principal.due under the Note
shal! not extend or postpone the due date, or change ihe amount, of the Periodic Payments.

3. Funds for Escrow Ytems. Borrower shall pay to Lender on the day Periodic Paymenis are due under the
Note, until the Note is paid in full, a sum (the “Funds") to provide for payment of amounts due for: (a) taxes and
assessments and other items which can attain priority over this Security Instrument as a lien or encumbrance on the
Property; (b) leasehold payments or ground rents on the Property, if any; (c) premiums for any ard all insurance
required by Lender under Section 5; and (d) Morigage Insurance premiums, if any, or any sums payable by Borrower,
to Lender in lieu of the payment of Mortgage Insurance premiums in accordance with the provisions of Section 10.
These items are called “Escrow Items.” At origination or al any time during the term of the Lean, Lender may require
that Community Association Dues, Fees, and Assessments, if any, be escrowed’ ‘by. Borrower, and such dues, fees and
assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of amounts to be paid
under this Section. Borrower shall pay Lender the Funds for Escrow Herris unless Lender waives Borrower's
obligation to pay the Funds for any or all Escrow Items. Lender may waive Borrower's obligation ‘10 pay to Lender
Funds for any or.all Escrow Items at any time. Any such waiver may only be in writing. In the évent of such waiver,
Borrower shall pay directly, when and-where payable, the amounts due for any Escrow Items for which payment of
Funds has been waived by Lender and, if Lender.requires, shall furnish to Lender receipts evidencing such payment
within such time period as Lender may require. Borrower's obligation to make such payments and to ‘provide receipts
shall for all purposes be deemed ta be a covenant and agreement contained in this Security Instrument, as the phrase
“covenant and agreement" is used in Section 9. If Borrower is obligated to pay: Escrow Items ‘directly, pursuant to
a waiver, and Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section
9 and pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender j any such amount.
Lender may revoke the waiver as to any or all Escrow Items al any time by a notice given in accordance with Section
15 and, upon such revocation, Borrower shall pay to Lender all Funds, and in such amounts, “that are then required
under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to! ‘apply the Funds
at the time specified under RESPA, and (b) not to exceed the maximium amount a lender can requiré under RESPA.
Lender shall estimate the amount of Funds due on the basis of current data and reasonable estimates of expenditures
of future Escrow Items or-otherwise in accordance with Applicable Law,

The Funds shail be held in an institution whose deposits are insured bys federal agency, ingtrumentality, or
‘entity (including Lender, if Lender is an institution whose deposits are so insured) or'in any Federal Home Loan
Bank. Lender shail apply the Funds to pay the Escrow Items no later than the'time specified under RESPA. Lender
shall not charge Borrower for heiding and applying the Funds, annually analyzing the escrow’ ‘account, or verifying
the Escrow Items, unless Lender pays Borrower interest on the Funds and Applicable Law permits Lender to make
such acharge. Unless an agreement is made in writing-or Applicable Law requires interest to be paid onthe Funds,
Lender shail not be required to pay Borrower.any interest or earnings on the Funds. Borrower and Lender can agree

it

OKLAHOMA-Singia Family Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS * Baotlagie 2Poovn
Form 3037 3/01 (rev. 12/03) Page 4 of 14 : i ww. decmagic.com
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 12 of 32

in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower, without charge, an
annual accounting of the Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower for
the excess funds in accordance with RESPA, H there is a shortage of Funds held in escrow, as defined under RESPA,
Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make
up the shortage in accordance with RESPA, but-in no more than 12 monthly payments. If there is a deficiency of
Funds held in escrow, as defi ned under RESPA, Lender shall notify Borrower as.required by RESPA, and Borrower
shall pay to Lender the amount necessary to make up the deficiency in accordance with RESPA, but.in no more than

12 monthly payments.
Upon payment in full ofall sums secured by this Security Instrument, Lender shall promptiy- refund to Borrower

any Funds held by Lender.

4, Charges: Liens. Borrower shall pay all taxes, assessments, charges, fines, and i impositions attributable to
the Property which can attain priority over this Security Instrument, leasehold payments or ground rents on the
Property, if any, and. Community Association Dues, Fees, and-Assessments, if any. To the extent that these items
are Escrow Items, Borrower shall pay them inthe manner provided in Section 3.

Borrower shall promptly discharge any lien which Has priority over this Security Instrument unless Borrower:
(a) agrees in writing to the payment of the obligation secured by the lien i in a manner acceptable to Lender, but only
so jong as Borrower is performing such agreement; (b) contests the lien in good faith by, or-defends against
enforcement of the lien in, legal proceedings which in Lender's opinion operate to-prevent the enforcement of the lien
while those proceedings are pending, but only unt] such proceedings are concluded; or (c) secures from the holder
of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If Lender
determines that any part of the Property‘is ‘subject to 4 lien which can attain priority over this‘Security Instrument,
Lender may give Borrower a notice identifying the lien. . Within 10 days of the date on which: ‘that notice is given,
Borrower shall satisfy the lien or take one.or more of the actions set forth above in this Section 4. *

Lender may require Borrower to pay a one-time charge for a real estate tax verifi cation and/or reporting service
used by Lender in connection with this Loan.

§, Property Insurance, Borrower shall keep the improvements now existing or hereafter erected on the
Property insured against loss by.fire, hazards included-within the term “extended coverage," ‘and any other hazards
‘including, but not limited to, earthquakes and floods, for which Lender requires insurance. This j insurance shall be
maintained in the amounts (including deductible levels) and for the periods that Lender requires. What Lender
requires pursuant to the preceding sentences can change during tie term of the Loan, The insurance carrier providing
the insurance shal] be chosen by Borrower subject to Lender's right to disapprove Borrower's choice, which right shall
not be exercised unreasonably. Lender may require Borrower.to pay, in connsclion with this Loan, éither: (a) a one-
time charge for flood zone determination, certification and tracking services; or (b) a one-time charge for flood zone
determination and certification services and subsequent charges each time remappings or similar changes occur which
reasonably might affect such determination or certification. Borrower shall also’be responsible forthe payment of
any fees imposed by the Federal Emergency Management Agency in connection. with the review of any flood zone
determination resulting from an objection by Borrower,

If Borrower fails to maintain any of the coverages described above, Leniter ‘may obtain insurance coverage, at
Lender's option and Borrower's expense, Lender is under no obligation to. purchase. any particular type or amount
of coverage. Therefore, such coverage shall cover Lender, but might or might not protect Borrower, Borrower's
equity in the. Property, or the contents-of the Property, against any risk, hazard or liability and. might provide greater
or lesser coverage than was previously in effect, Borfower acknowledges that the cost of the i ‘insurance coverage so
obtained might significantly exceed the cost of insurance that Borrower could have obtained. Any amounts disbursed
by Lender.under this Section 5 shal! become additional debt of Borrower secured by this Security Instrument. These
amounts shalt hear interest at the Note rate from the date of disbursement and. shall be- payable, with such interest,
upon notice from Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subjedi to Lender’ s right to
disapprove such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee and/or as an
additional loss payee. Lender shall have the right 10 hold the policies and renewal certificates. Ef Lender requires,
Borrower shall promptly give to Lender all reccipts of paid premiums and renewal notices. If Borrower obtains any

 

OKLAHOMA~Single Family-Fannie Mae/Fraddie Mac UNIFORM’ INSTRUMENT - MERS - Docttagle GRurxa8
Form 3037 1/01 (rev. 12/03) Page 5 of 14 > ‘ : ww: docmagic.com
Case 19-10949-R Document 53 Filed in USBC ND/OK’6n 06/05/19 Page 13 of 32

i
’
t
i
1
r

form of insurance coverage, not otherwise required by Lender; for damage to, or sr destruction of, the Property, such
policy shall include a standard mortgage clause and shall name Lender as mortgagee and/oras aradditional loss
payee. 8

In the event of loss, Borrower shall give prompt notice to ‘the. insurance carrier and Lender: Lender may make
proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in writing, any
insurance proceeds, whether or not the underlying insurance was required by Lender, shall be applied to restoration
or tepair of the Property, if the restoration or repair is economically feasible and Lender's security is not lessened.
During such repair and restoration period, Lender shall have the.right to hold such insurance: proceeds until Lender
has had an opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction,
provided that such inspection shall be undertaken promptly. Lender may disburse proceeds for‘the repairs and
restoration in @ single payment or in a series of progress payments as the work is completed. Unless an agreement
is made in writing or Applicable Law requires interestto be paid on such insurance proceeds, Lender shall not be
required-to pay Borrower any interest or earnings on such proceeds. Fees for public adjusters, or other third parties,

retained by Borrower shall not be paid out of the insurance proceeds and shall be the sole obligation of Borrower.

If the restoration or repair is not economically feasible or Lender's security would be lessened, the insurance procecds
shall be applied to the sums secured by this Security Instrument, "whether or not then due, with the excess, if any, paid
to Borrower. Such insurance proceeds shall be applied in the- order provided for in Section 2.

If Borrower abandons the Property, Lender may file, negotiate. and settle any available. insurance claim and
related matters. If Borrower does not respond within 30 days to a notice from’ Lender that the insurance carrier has
offered to settle a claim, then Lender may negotiate and'settlé the claim. The 30-day period | ‘will-begin when the
notice is given. In either event, or if Lender acquires the Property under Section 22 or otherwise, Borrower hereby
assigns to Lender {a} Borrower's rights to any insurance proceeds i in an amount aot to exceed’ thie’ ‘amounts unpaid
under the Note or this Security Instrument, and (b) any other of Borrower's rights (other than, ihie right to any refund
of unearned premiums paid by Borrower) under ail insurance policies. covering the Property, : insofar as such rights
are applicable to the coverage of the Property. Lender may use the insurance proceeds either to repair or restore the:
Property or to pay amounts unpaid under. the Note or this Security Instrument, whether or not then due,

6. Occupancy, Borrower shall occupy, establish, and use the Property as Borrower 5 principal residence
within 60 days after the execution of this Security Instrument and shal) continue to occupy the Property as Borrower's:
principal residence for-at least one year after the date of occupancy, unless Lender otherwise agrees in-writing, which
consent shall not be unreasonably withheld, or unless extenuating circumstances exist which are beyond Borrower’ s
control.

T Preservation, Maintenance: sand Protection of the Property; Inspections. ‘Borrower shiall not destroy,
damage or impair the Property, allow the:-Froperty to deteriorate or commit waste on the Property." Whether of not
Borrower is residing in the Property, Borrower shall maintain the Property in ordér to prevent the’ Property from
deteriorating or decreasing in value due to.its condition. Uniess it is determined pursuant to. Section § that repairor
restoration is nol economically feasible, Borrower shall promptly repair the Property if damaged to avoid further
deterioration or damage. If insurance or condemnation proceeds are paid in corinection- with damage to, or the taking
of, the Property, Borrower shall be responsible for repairing or restoring the Property only if Lender has released
proceeds for such purposes. Lender may disburse proceeds for the repairs and restoration in a single payment of ih
a series of progress payments as the work is completed. [f the i insurance or condemnation proceeds are not sufficient
to repair or restore the Property, Borrower is not relieved of Borrower's obligation for the completion of such repair
or restoration.

Lender of its agent may make reasonable entries upon and i inspections of the Property. fit’ ‘has feasonable cause,
Lender may inspect the interior of the improvements on the Property. Lender shall give Borrower notice at the Lime:
of or prior to such an interior inspection specifying such reasonable cause.

8 Borrower's Loan Application, Borroweér shall be in defauit if, during the Loat. application process,
Borrower or any persons or entities acting at the direction of Borrower or with Borrower's knowledge: or consent gave
materially false, misleading, or inaccurate information or statements to Lender (or failed to provide Lender with
material information) in connection with the Loan. Material representations include, but are'not limited to,
representations concerning Borrower's occupancy of the Property as Borrower's principal residence,

: al . fe

OKLAHOMA-—Single Family—Fannie Maa/Fraddie Mac UNIFORM INSTRUMENT - MERS  Deektagle Ghorms
Form 3037 1/G1 (rev, 12/03) Page & of 14 Doaieg cam
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 14 of 32

9. Protection of Lender's Interest in the Property'and Rights Under this Secarity Instrument. If {a)
Borrower fails to perform the covenants and agreements contained in this Security Instrument, (by there.is a legal
proceeding that might significantly affect Lender's interest in the Property and/or rights under this Security Instrument
(such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for enforcement of a:lien which may
attain priority over this Security Instrument or to enforce laws or regulations), or (c) Borrower has abandoned the
Property, then Lender may do and pay for whatever is reasonable or appropriate to protect Lender's interest in the
Property and rights under this Security Instrument, including protecting and/or assessing the value of the Property,
and securing and/or repairing the Property. Lender's actions can include, but are not limited to: (a} paying any sums
secured by @ Hen which has priority over this Security Instrument; (b} appearing in court; and (c) paying reasonable
attorneys’ fees to protect its interest in the Property and/or rights under this Security Instrument, including ils secured
position in a bankruptcy proceeding. Securing the Property includes, but is not limited to, entering the Property to
make repairs, change locks, replace or board up doors and windows, drain water from pipes, eliminate building ‘or
other code violations or dangerous conditions, and have utilities turned on or off. Although Lender may take action
under this Section 9, Lender does nol have to do so and is not under any duty or obligation to do so. Thi is agreed that
Lender incurs no liability for not taking any or all actions authorized under this'Section 9.”

Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured by this
Security. Instrument. These amounts shall bear interest at the Note rate from the date of disbursement and shall be
payable, with such interest, upon notice from Lender to Borrower requesting payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease.
Borrower shall not surrender the feaschold estate and interests herein conveyed or terminate or cance] the ground lease.
Borrower shall not, without the express written consent of Lender, alter or amend the ground lease. If Borrower
acquires fee title to'the Property, the leasehold and the fee title shall not merge, unless Lender agrees to the merger
in writing,

10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan, Borrower
shalt pay the premiums required to maintain the Mortgage Insurance in effect, “If, for any reason, the Mortgage
Insurance coverage required by Lender ceases to be available from the mortgage insurer that previously provided such
insurance and Borrower was required to make separately designated payments toward the premiums for Mortgage
Insurance, Borrower shal] pay the premiums required to obtain coverage substantially equivalent fo the Mortgage.
Insurance previously in effect, at s cost substantially equivalent to the cost to Borrower of the Mortgage Insurance
previously in effect, from an alternate mortgage insurer selected by Lender. If substantially equivalent Mortgage
Insurance coverage is not available, Borrower shall continue to pay to Lender the amount af the separately designated
payments that were due when the insurance coverage ceased to be in effect. Lender will sccept, use ‘and retain these.
payments as a non-refundable foss reserve in lieu of Mortgage Insurance, Such loss reserve shall be non-refundable,
notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall not be required to pay Borrower any
interest or earnings on such loss reserve. Lender can no longer require loss reserve paymients if Mortgage insurance
coverage (in the amount and for the period that Lender requires) provided by an insurer seletied by Lender again
becomes available, is obtained, and Lender requires separately designated’ payments toward the premiums for
Mortgage Insurance. If Lender required Mortgage Insurance as a-condilion of making the Loan and Borrower was
required to make separately designated payments toward the premiums for Morigage Insurance;, Borrower shali pay
the premiums required to maintain Mortgage Insurance in effect, or to provide a non-refundable loss reserve, until
Lender's requirement for Mortgage Insurance ends in accordance with any written ‘agreement between Borrower and
Lender providing for such termination or until termination is required by Applicable Law, Nothing in this Section
10 affects Borrower's obligation to pay interest at the rate provided in the Note. .

Mortgage Insurance reimburses Lender (or any entity that purchases the ‘Note) for certain losses it may incur
if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance:

Mortgage insurers evaluate their total risk on all such insurance in force’ from time to time, and may enter inte
agreements with other parties that share or modify their risk, of reduce losses. “These agreements‘ ‘are on terms and
conditions that are satisfactory to the mortgage insurer and the other party (or parties} to these agreements, These
agreements may require the mortgage insurer to make payments using any source of funds that the mortgage insurer
may have available (which may include funds obtained from Mortgage Insurance premiums). > *

GRLAHOMACSingle Family-Fannio Mae/Froddie Mac UNIFORM INSTRUMENT - MERS™ a DocMagic GRarans
Forn 3037 1/04 (rev. 12/03} Page 7 of 14 / . “tf! www, docrnagle com
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 15 of 32

As 4 result of these agreements, Lender, any purchaser of the Note, another i insurer, any. reingurer, "any other
entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive from (or might
be characterized as) a portion of Borrower's payments for Mortgage. Insurance, in exchange for sharing or modifying
the mortgage insurer's risk, or reducing losses. If such agreement provides that an affiliate of Lender takes a share
of the insurer's risk in exchange for a share of the premiums paid io the insurer, the arrangement is often termed
“captive reinsurance." Further:

(a) Any such agreements will not affect the amounts that Borrower has agreed to pay. ‘for Mortgage
Insurance, or any other terms of the Lean. Such agreements will not increase the amount Borrower will owe
for Mortgage Insurance, and they will not entitle Borrower to any refund:>

(b) Any such agreements will not affect the rights Borrower has - if any - with respect to the Mortgage
Insurance under the Homeowners Protection Act of 1998 or any other law, These rights may include the right
to recelve certain disclosures, to request and obtain cancellation of the Martgage Insurance, to have the
Mortgage Insurance terminated automatically, and/or to receive a refund of any Mortgage Insurance premiums
that:were unearned at the time of such cancellation or termination.

41, Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds a are hereby assigned to
and shall be paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the Property,
if the restoration or repair is economically feasible and Lender's security is uot lessened. During such repair and
restoration period, Lender shall have the right to hold such Miscellaneous: ‘Proceeds. wntil Lender has had an
opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction, provided that
such i inspection shall be undertaken promptly, Lender may pay for the repairs anid restoration ina single disbursement
or in. a series of progress payments as the work is completed. Unless-an agreement is made in Writing or Applicable
Law requires interest to be paid on such Miscellaneous Proceeds, Lender shall not be required to pay Borrower any
interest or earnings on such Miscellaneous Proceeds. If the restoration or repair is not economically feasible or
Lender's security would be lessened, the Miscellaneous Proceeds shall be applied to the sums secured by this Security
Instrument, whether or not then due, with the excess, if any, paid to Borrower.” ‘Such Miscellancous Proceeds shail
be applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, | ‘the Miscellanéous Proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then’ due, with the excess; if any, paid to
Borrower.

In the event of a partial aking, destruction, or loss in value of the Property i in which tie fair market value of
the Property immediately before the partial taking, destruction, or loss in value is equal to or greater than the amount
of the sums secured by this Security Instrument immediately before the partial taking, destruction, or loss in value,
unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall be reduced
by the amount of the Miscellaneous Proceeds multiplied. by the following: fraction: (a) the total-amount of the sums
secured immediately before the partial taking, destruction, or loss in value divided by (b) the fair market value of the
Property immediately before the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property’in which the fair market value of
the Property immediately before the partial taking, destruction, or loss in valde is less than the amount of the'sums
secured immediately before the partial taking, destruction, or loss in value, unless Borrower and Uender otherwise
agree in writing, the Miscellaneous Proceeds shall be applied to the sums ‘secured by this Security instrument whether
or not the sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing Party (as
defined in the next sentence} offers to make an award to setile a claim for damages, Borrower fails to respond to
Lender within 30 days.after the date the notice is given, Lender is authorized to collect and apply the Miscellaneous
Proceeds either to restoration or repair of the Property or to the sums secured by this Security -Instrument, whether
or not then due. “Opposing Party” means the third party that owes Borrower Miscellaneous. Proceeds or the party
against whom Borrower has a right of action in regard to Miscellaneous Proceeds.

Borrower shall be.in default if any action or proceeding, whether civil or criminal, is begun that, § in Lender's
judgment, could result in forfeiture of the Property or other. material impairment of Lender's interest in the Property
or rights under this Security Instrument. Borrower can cure such s default and, ita aeceleration has s oceurred, reinstate

 

OKUAHOMA_Single FamllysFannie Mae/Freddla Mac UNIFORM INSTRUMENT - MERS Docttagle Charms
Form 3037 4/04 (rv. 12/03) Page & of 14 wew.docmagic.com
Case 19-10949-R Document 53. Filed in USBC ND/OK.on 06/05/19 . Page 16 of 32

as provided in Section 19, by causing the action or proceeding to be dismissed with a ralitig that, in Lender's
judgment, precludes forfeiture of the Property or other material impairment-of Lender's: interest in the Property or
rights under this.Security Instrument. The proceeds of any award or claim for damages that ate attributable to the
impairment of Lender's interest in the Property are hereby assigned and shall be paid to Lender.

All Miscellaneous Proceeds that are-not applied to restoration or repair of the Property shall be applied inthe
order provided for in Section 2,

12. Borrower Not Released; Forbearance By Lender Not a Waiver, Extension of the time for payment or
modification of amoriization of the sums secured by this Security Instrument granted by Lender to Borrower or any
Successor in Interest of Borrower shall not operate to release the liability of Borrower or any Successors in Interest
of Borrower. Lender shall not-be required to commence proceedings.against any Successor in Interest of Borrower
or to refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security
Instrument by reason of any demand made by the original Borrower or any Successors in Interest of Borrower. Any
forbearance by Lender in exercising any right or remedy including, without Hmmitation, Lender's acceptance of
payments from third persons, entities or Successors in Interest of Borrower or in amounts less than the amount then
due, shall not be a waiver of or preclude.the exercise of any right or remedy.

13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower coveriants and agrecs
that Borrower's obligations and liability shall be joint and several. However, any Borrower who co-signs this Security
Instrument but does not execute the Note {a "co-signer"): (a) is co-signing this Security Instrument only to mortgage,
grant and convey the co-signer's interest in the Property under the terms of this Security Instrument; (b) is not
personally obligated to ‘pay the sums secured by this Security Instrument; and {c) aprees that Lender and any other
Borrower canagtee to extend, modify, forbear or make any accommodations with regard to the terms: ‘of this Security
Instrument or the Note without the co-signer's consent.

Subject to the provisions of Section 18, any Successor in Interest of Borrower whoa ‘assumes Borrower's
obligations under this Security Instrument in writing, and is approved by Lender, shall obtain all. Of Borrower's rights
and benefits under this Security Instrument. Borrower shall not be released from Borrower's obligations and liability
under this Security Instrument unless Lender agrees to such release in writing. The covenants and agreements of this
Security Instrument shall bind (except as provided in Section 20) and benefit the successors anid assigns of Lender,

14, Loan Charges. Lender may charge Borrower fees for services performed in connection with Borrower's
default, for the purpose of protecting Lender's interest in the Property and rights. under this Secuitity Instrument,
including, but not limited to, attorneys’ fees, property inspection and valuation fees, in ségard to any other fees, the
absence of express authority in this Security Instrument to charge a specific fee 16 Borrower shall not be construed
asa prohibition on the charging of such fee. Lender may not charge fees that are expressly Prohibited: by this Security
Instrument or by Applicable Law.

If the-Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so that the
interest or other loan charges collected or to be collected in-connection with the Loan-exceed the permitted limits,
then; (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit,
and (b) any sums already collected from: Borrower which exceeded permitted limits will be refunded to Borrower.
Lender may choose to make this refund by reducing the principal owed under the Note or by making @ direct payment
10 Borrower, If a refund reduces principal, the reduction will-be treated as.a partial prepayment without any
prepayment charge (whether or not 8 prepayment charge is provided for under the Note). Borrower's acceptance of
any such refund made by direct payment'to Borrower will constitute a waiver of any right of ac action ‘Borrower might
have arising out of such overcharge. . ee

15. Notices. All notices given by Borrower or Lender i in connection with this Security I Instrument must be in
writing. Except as otherwise required by Applicable Law, any notice to Borrower in connection with this Security
Instrument shall _be deemed to have been given to Borrower when mailed by first class mai! or when actually delivered
to Borrower's notice address if sent by other means, Notice to any one Borrower shail constitute notice 10 all
Borrowers unless Applicable Law expressly requires otherwise. The notice address shall be ‘the Property Address
unless Borrower has designated a substitute notice address by notice to Lender.. Borrower shall promptly notify
Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's change of address,
then Borrower shall only report a change of address through that specified procedure: There miay be only one
designated notice address under this Security Instrument a! any onetime. Any. notice: fo Lender: shall be given by

 

OKLAHOMA--Singis Family—Fannie Mae/Freddia Mac UNIFORM INSTRUMENT - MERS: : Dactagie CPoons
Form 3037 1/07 frev, 12/03) Page § of 14 .. wiew, doemagic.com

 
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19: Page 17 of 32

a

delivering it or by mailing it by first class mail to Lender's address stated herein unless Lender has s designated another
address by notice to Borrower. Any notice in connection with this Security Instrument shall not be:deemed to have
been given to Lender until actually received by Lender. If any notice required by this Security Instrument is also
required under Applicable Law, the Applicable Law requirement will satisfy the: corresponding requirement under
this Security Instrument. i

16. Governing Law; Severability; Rules of Construction. This Secuity Instrument shall be governed by
federal inw and the law of the jurisdiction in which the Property is located. All rights.and obligations contained in
this Security Instrument are subject to any requirements and limitations of Applicable Law. Applicable Law might
explicitly or implicitly allow the parties to agree by contract or it might be silent, but such silence shail not be
construed as a prohibition against agreement by contract. In the event that.any provision or clause’of-this Security
Instrument or the Note conflicts with Applicable Law, such conflict shall not affect other provisions ‘of this Security
Instrument or the Nate which can be given effect without the conflicting provision.

As used in this Security Instrument: (a) words of:the masculine gender shall mean and include corresponding
neuter words or words of the feminine gender; (b) words in the singular shall mean and include the: plural and vice
versa; and (c) the word "may" gives sole discretion without any obligation to‘take any action. . '

17, Borrower's Copy. Borrower shal! be given one. copy of the Note and of this Security Instrument.

18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18, “Interest in
the Property" means'any legal or beneficial interest in the Property, including, but not limited to, those beneficial
interests transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement, the intent
of which is the transfer of title by Borrower at a future date'to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (ot if Bbrrower'i is not 4
natural person and a beneficial interest in Borrower is ‘sold or transferred) without- Lender’ s prior written ‘consent,
Lender may require immediate payment in full of all sums secured by this Security Instrument. However, this option
shall not be exercised by Lender if such exercise is prohibited by Applicable Law,.

H Lender exercises this option, Lender shali give Borrower notice of accéleration. -The notice ‘shall provide a
period of not less than 30 days from the date the notice is given in accordance with Section 15 within which Borrower
must pay all sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the expiration of
this period, Lender may invoke any remedies permitted by this Security Instrument without further notice or demand
on Borrower.

19. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions, ‘Borrower shall
have the right to have enforcement of this Security Instrument discontinued at: any time prior to the: carliest of: (a)
five days before sale of the Property pursuant to any power of sale contained in this Security Instrument; (b) such
other period as Applicable Law might specify for the termination of Borrower’ ‘stright to reinstate; ‘or {c) entry of a
judgment enforcing this Sccurity Instrument. Those conditions are that Borrower: (a) pays Lénder all sums which
then would be due under this Security Instrument and the Note as if no acceleration had occurred; (b) cures any default
ofany other covenants or agreements; (c) pays all expenses incurred in enforcing this Security Instrument, includine,
but not fimited to, reasonable attorneys’ fees, property inspection and valuation fees, and other:fees incurred for the
purpose of protecting Lender's interest in ihe Property and rights under this Security Instrument; and (d) takes such
action as Lender may reasonably require to.assure that Lender's interest in the Property and rights under this Security
Instrument, and Borrower's obligation to pay the sums secured by this Security Instrument, shall continue unchanged.
Lender may require that Borrower pay such reinstatement sums and expenses in one or more of the following forms,
as selected by Lender: (a) cash; (b) money order; (c} certified check, bank check, treasurer's check or cashier’ s check,
provided any such check is drawn upon an institution whose deposits are insured’by a federal agency: instrumentality
or entity; or (d} Electronic Funds Transfer. Upon reinstatement by Borrower, this: ‘Security Instrument and obligations
secured hereby shall remain fully effective as if no acceleration had occurred.’ However, this right t to reinstate shall
not apply in the case of acceleration under Section 18.

20. Sale of Note; Change of Loan Servicer; Notice of Grievance, The Note ora partial interest: in the Note
(together with this Security Instrument) can be sold one or more times without prior notice to Borrower, A sale might
result in a change in the entity (known as the “Loan Servicer") that coliccts Periodic Payments due. under the Note
and this Security Instrument and performs.other mortgage Ioan servicing obligations under the Note, this Security
instrument, and Applicable Law. There also might be one or more changes of the Loan Servicer unrelated toa sale

#
e

OKLAHOMA-Single Famlly—Pannis Mae/Freddie Mac UNIFORM INSTRUMENT - MRS 20> DeeMagle GAavame
Form 3037 1/7 {mv. 12/03} Page 16 of 14 / OTS wie. eemegie com
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 18 of 32

of the Note. If there is a change of the Loan Servicer, Borrower will be given writin notice of the change which will
state the name and address of the new Loan Servicer, the address to which payments should be made and any other
information RESPA requires in- connection with a notice of transfer of servicing, If the Note is sold-and thereafter
the Loan is serviced by a Loan Servicer other then the purchaser of the Note, the: mortgage loan servicing obligations
to Borrower will remain with the Loan Servicer or be transferred to a successor.Loan Servicer and, dte not assumed
by the Note purchaser unless otherwise provided by the Note purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judictal action (as either an individual
litigant or the member of a class) that arises from the other party's actions pursuant to this Security Instrument or that
alleges that the other party has breached any provision of, or any duty owed by reason.of, this Security Instrument,
until such Borrower or Lender has notified the other party (with such notice piven in compliance With the requirements
of Section 15) of such alleged breach and afforded the other party hereto a reasonable period after the giving of such
notice to take corrective action. If Applicable Law provides a time period which must elapse. before certain action.
can be taken, that ‘lime period will be deemed to be reasonable for purposes of this paragraph.. The notice of
acceleration and opportinity to cure given to Borrower pursuant to Section 22 and the notice of acceleration given
to Borrower pursuant to Section 18 shall be deemed to satisfy the notice and opportunity to take corrective action
provisions of this Section 20.

21. Hazardous Substances. As used in this Section 21: (a) "Hazardous-Substances” are those substances
defined as toxic or hazardous substances, pollutants, or wastes by Environmental-Law and the following substances:
gasoline, kerosenc, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents,
materials containing asbestos or formaldehyde, and radioactive materials; (b) “Environmental Law" means federal
Jaws and laws of the jurisdiction where the Property is located that relate to health, safety or environmental protection;
(c) “Environmental Cleanup” includes any response action, remedial action, or removal action; as defined in
Environmentel Law; and (d) an “Environmental Condition” means a condition that can cause, contribute fo, or
otherwise trigger an Environmental Cleanup,

Borrower shall not cause or permit the presence, use, disposal, storage, or. release ofany Hazardous Substances,
or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor allow anyane else
to do, anything affecting the Property (a) that is in violation of any Environmental Law,+(b) which creates an
Environmental Condition, or (c) which, due to the presence, use, or release-of a Hazardous: Substance, creates a
condition that adversely affects the value of the Property. The preceding two sentences shall not apply to the
presence, use, or storage on the Property of small quantities of Hazardous Substances that aré-generally recognized
to be appropriale to normal residential uses and to maintenance of the Property (including, but- not limited to,
hazardous substances in consumer products).

Borrower shall prompily give Lender written notice of {a} any investigation, claim, demand, Jawsuit or other
action by any governmental or regulatory agency or private party involving the Property and any Hazardous Substance
or Environmental Law of which Borrower has actual knowledge, (b} any Environmental Condition, including but not
limited to, any spilling, leaking, discharge, release or threat of release of any: Hazardous Substance, and (c) any
condition caused by the presence, use or release of a Hazardous Substance which adversely affects the value of the
Property. If Borrower learns, or is notified by any governmental or regulatory: authority, or any private-party, that
any removal or other remediation of any Hazardous Substance affecting the Property is necessary; Borrower shall
promptly take all necessary remedial actions in accordance with Environmental Law. Nothing h herein shalt create any
obligation on Lender for an Environmental Cleanup. " £

NON-UNIFORM COVENANTS, Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Borrawer 25 required by Applicable Law prior
to acceleration follawing Borrower's breach of any covenant or agreement in this Security, Instrument (but not
prior to acceleration under Section 18 unless Applicable Law provides otherwise). The notice shall speclfy: (a)
the default; (b) the action required to cure the default; (c) a date, not less than 35 days from the.date the notice
is given to Borrower, by which the default must be cured; (d) that failure to cure the default on or before the
date specified in the notice may result in acceleration of the sums secured by this Security fnstrument and sale
of the Property; and (e) any other Information required by Applicable Law. The notice-shall further inform
Borrower of the right to reinstate after acceleration and-the right to bring a court action to assert the non-
existence of a default or any other defense of Borrower.to acceleration and sale. If the default is not cured on

Tis

 

OKLAHOMA-Singte Family-~Fannig Mae/Freddia Mac UNIFORM INSTRUMENT - NERS : . / Dacitagic @Porms
Form 3037 1/07 (rev. 12/03) Page 11 of 14 — . _ wiv. doemagle. com

 
Case 19-10949-R Document 53. Filed in USBC ND/OK on 06/05/19 Page 19 of 32

or before the date specified in the notice, Lender at its option. may require immediate payment in. ful af all sums
secured by this Security {Instrument without further demand.and may invoke the power of:sate. ‘and any other
remedies permitted by Applicable Law, Lender shall be entitled to collect alll costs and.expenses incurred in
pursuing the remedies provided in this Section 22, including, but not limited. to, reasonable - attorneys’ fees and
-costs of title evidence.

If Lender invokes the power.of sate, Lender shall give notice in the manner required ‘by Applicable Law
to Borrower and any other persons prescribed by Applicable Law. Lender shall aiso publish the notice of sate,
and the Property shall be sold, as prescribed by Applicable Law. Lender or its designee may purchase the
Property at any sale. The. proceeds of the sale shall be applied in the manner prescribed by Applicable. Law.

23. Release. Upon payment of all sums secured by this Security Instrument, Lender’shal! release this Security
Instrument, Borrower shall pay any recordation costs unless Applicable Law provides otherwise. Lender may charge
Borrower a fee for. releasing this Security Instrument, but only if the fee is paid t to a third party for services rendered
and the charging of the fee is permitted under Applicable Law.

24, Waiver of Appraisement. Appraisement of the Property is waived or not waived al Lender! 'soption, which
shall be exercised before’ or at the time judgment is entered in any foreclosure.

25, Assumption Fee. If there is an assumption of this loan, Lender may charge an assumption fee of
US. §one percent (1%) of the unpaid principal balance, but. not

less than $400 or more than $900.

26. Notice of Power of Sale, A power of sale-bas been granted in this: Security Instrument, A power of
sale may allow the Lender to take the Property and sell it without going to court ina ferectosure action upon
default by Berrower under this Security Instrument. a ae gd

tits

 

ne

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

OKLAHOMA-Single Family—Fannie Mae/Fraddie Mac UNIFORM INSTRUMENT - MERS ~ Doctegle GAzans
Form 3037 110% (rev. 12/03) Page 12 of 14 aan eemagie com
Case 19-10949-R Document 53 Filed in USBC ND/OK 6n 06/05/19 Page 20 of 32

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Security
Instrument and:in any Rider executed by Borrower and recorded with it. ,

~ dba

 

   

 

 

 

 

 

: (Seal)

-Borrawer PAULA M CARROLL « -Borrower
Seal . ee Seal

Borlewss ne “Bar See)

(Seal) (Seal)

-Borrower ' : -Borrower

Wimess: Witness:

 

 

 

OKLAHOMA-Singie Family--Fannle Maa/Fraddia Mac UNIFORM INSTRUMENT - NERS Dochtapie Charms
Form 3037 1/01 {rev. 12/03) Page 13 of 14 www. dacmagic.com
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 21 of 32

 

{Space Batow This Una For Acknowledgment}

 

State of _ OKLAHOMA,

County of TULSA

Nay | (Uf pode
9 Wudotuel O40)

This instrument was acknowledged before me on

by DONALD K CARROLL AND PAULA M CARROLL i

niin |

%

Sree Hea
48».

oy =
~s (Senay ¢ of notarial officer

eo \ Wag f 5
ZA Na a fe =
7,8 “BLIGE C82
HC |

mE OK 1
Mp, 1114 OER Tide (and Rank)

My commission expires! WW ___

4

(Seal, if any)

 

tor: STEPHEN NMLSR TD 367277

ton tosn Geiginatey Orenization: She FINANCIAL CONCEPTS MORTGAGE LLC, NMLSR TD 181632
OKLAHOMA-Singie Family Fannio Mae/Freddie Mac UNIFORM INSTRUMENT - MERS BocMagle GFovaa
Page 74 of 14 www,.doemagie.com

Fornn 30637 1/017 (rev. 12/03)
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 22 of 32

File No.: 853141 .
EXHIBIT A

Lot Thirty-four (34), Block One (1), ASHTON WOODS, an ‘Addition to the City of Tulsa, Tulsa County, State of
Oklahoma, according to the recorded Plat No. 4903: :
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 23 of 32

Loan Number: 1000004647

PLANNED UNIT DEVELOPMENT RIDER

THIS PLANNED UNIT DEVELOPMENT RIDER is made this 14th day of
MAY, 2014 , arid is incorporated into and shall be deemed to amend and

supplement: the Morigage, Deed of Trust, or "Security Deed (the "Security Instrument") of the same date,
piven by the undersigned (the Borrower") to secure Borrower's Note 19 FINANCIAL CONCEPTS
MORTGAGE LLC, AN OKLAHOMA LIMITED LIABILITY COMPANY —

{the "Lender"} of the same date and covering the Property described in the Security Instrument and located at:

4601 E 93RD PL, TULSA, OKLAHOMA 74137

{Property Address]

The Property includes, but is not Limited to, a parcel of land improved with a dwelling, together with other
such parcels and certain common areas and facilities, as described in
COVENANTS, CONDITIONS AND RESTRICTIONS OF RECORD

{the "Declaration"), The Property is a part of a planned unit development known as

ASHTON WOODS
[Name of Planned Unit Development}

(the "PUD"). The Property also includes Borrower's. interest in dhe homeowners association or equivalent
entity owning or managing the common areas and facilities of the PUD (the “Owners Association") and the

uses, benefits and proceeds of Borrower's interest.

PUD COVENANTS, In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree as foliows:

A. PUD Obligations. Borrower shall perform all of Borrower's obligations under the PUD's
Constituent Documents. The "Constituent Documents" are the (i) Declaration; (ii) articles of incorporation,
trust Instrument or any equivalent document which creates the Owners Association; and (iii) any by-laws or
other rules or regulations of the Owners Association. Borrower shall promplly pay, when due, all dues and
assessments imposed pursuant to the Constituent Documents.

B. Property Insurance. So long as the Owners Association maintains, with a generally accepted
insurance cattiet, a “master” or "blanket" policy insuring the Property which is satisfactory \o Lender and

 

MULTISTATE PUD RIDER-Single Fami! / Docifaghe Romans
Fannie Mae/Fraddie Mac UNIFORM INSTRUMENT . .
Form 3450 41/04 , Page 1 of 3 mee www doemagic com

cee
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 24 of 32

which provides insurance coverage in the amounts (including deductible levels), for the periods, and agains!
loss by fire, hazards included within the term “extended coverage," and any other hazards, including, but
not limited to, earthquakes and floods, for which Lender requires insurance, then: (i) Lender, waives the
provision in Section 3 for the Periodic Payment to Lender of the yearly premium installments for property
insurance on the Property; and (ji) Borrower's cbligation under Section $'to maintain property insurance
coverage on the Property is deemed satisfied to the extent that the required coverage is provided by the
Owners Association policy.

What Lender requires as a condition of this waiver can change during the term of the loan,

Borrower shall give Lender prompt notice of any lapse in required property insurance coverage provided
by the master or blanket policy.

In the event of a distribution of property insurance proceeds in lieu of restoration er repair following
a loss to the Property, or to common areas and facilities of the PUD, any proceeds payable to Borrower are
hereby assigned and shall be paid to Lender. Lender shall apply the proceeds to the sums secured by the
Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.

C. Public Liability Insurance. Borrower shall take such actions 85 may be reasonable to insure
that the Owners Association maintains a public ability insurance policy acceptable in form, amount, and
extent of coverage.to Lender.

D. Condamnation. The proceeds of any award or claim for damages, direct or consequential,
payable to Borrower in connection with any condemnation or other taking of all or any part of the Property
or the common areas and facilities of the PUD, or ior any conveyance in licu-of condemuiation, are hereby
assigned and shall be paid to Lender. Such proceeds shail be applied by Lender to the sums secured by the
Security Instrument as provided in Section 11

E Lender's Prior Consent. Borrower shail not, except after notice to Lender and with Lender's
prior written consent, either partition or subdivide the Property or consent fo: (i) the abandonment or
termination of ihe PUD, except for abandonment or termination required by law in the case of substantial
destruction by fire.or other casualty or in the-case of a taking by condemnation or eminent domain; (ii) any
amendment to any provision of the "Constituent Documents" if the provision is for the express benefit of
Lender; {iit}. termination of professional management and assumption of self-management of:the Owners
Association; or {iv) any action which would have the effect of rendering the public Hability insurance
coverage maintained by the Owners Association unacceptable to Lender. ‘ .

F. Remedies. If Borrower does not pay PUD dues and assessments 5 when due, then Lender may pay
them. Any amounts disbursed by Lender under this paragraph F shall become additional debt of Borrower
secured by the Security Instrument. Unless Borrower and Lender agree to other‘terms of payment, these
amounts shall bear interest from the date of disbursement at the Note rate and shall be payable, with interest,
upon notice from Lender to Borrower requesting payment. ,

 

MULTISTATE PUD RIDER~Single Famil . Docitagie Ferma
Fannia Mae/Freddie Mac UNIFORM INSTRUMENT ' ed gic;
Form 3150 1/01 Page 2 of 3 EN OO
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 25 of 32

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this PUD

 

 

 

 

 

 

 

Rider..

(Seal) fl i ( {Seal}
NALD Cl OLD -Borrower PAULA M CARROLL Borrower
(Scal) | — (Seal)
-Borrower _ _  -=Borrower
Seal {Seal
“Bontewer “Borfowe,

MULTISTATE PUD RIDER—Singie Famil :
Fannie Mao/Freddie Mac UNI x eM INS RUMENT Docategie aroma

Form 3150 1/04 Page 3 of 3
Case 19-10949-R Document 53 Filed in USBC ND/OK.on 06/05/19 Page 26 of 32

—_ — 086b77!

NOTE | .
MIN; 1008505-1000004647-1 Loan Number: 1000004647
MAY 14, 2014 EDMOND OKLAHOMA
Datel {City [State]
4601 E 93RD PL, TULSA, OKLAHOMA 74137
[Property Address]

1. BORROWER'S PROMISE TO PAY

In return for'a loan that I have received, I promise fo pay U.S. $ 351,500.00 (this amount is
called "Principal", plus interest, to the order of the Lender. The Lender is FINANCIAL con CEPTS ‘
MORTGAGE LLC, AN OKLAHOMA. LIMITED LIABILITY COMPANY

I will make: all payzhents under this Note in.the'form of cash, check or money order.
Tunderstand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and
who is entitled to receive payments under this Note is called the "Note Holder.”

2. INTEREST
Interest will be charged on unpaid principal until the full amount of Principal has been paid. I wil pay interest
at a yearly rate.of 4.750 %. -

The interest rate required by this Section’2 is.the rate [ will pay bath before and after any deft described in in
Section 6(B) of this Note.

3. PAYMENTS

{A) Thme-and Place of Payments

I wilt pay principal and-interest by making a payment every month,

I will make my monthly payment on the-Lst day of cach month beginning.on ULY 1
2014 . I will make these payments every month until I have paid all of the principal and interest and any other
charges described below that I may owe under this Note. Each monthly payment will be. applied as of.its scheduled
due date‘and will be applied to interest before Principal If on JUNE 1; 2044 , L still owe
amounts under this Note, I will pay those amounts in full on that date, which is-called'the "Maturity Date.”

1 will make my monthly payments at PO BOX 95329, OKLAHOMA CITY, OKLAHOMA

73143

¥

or at a different. place if required by the Note Holder.
(B) Amount of Monthly Payments os
My monthly payment will be in the amount of U.S. $ 1,833.59

4. BORROWER'S RIGHT TO PREPAY

T have the tight to: make payments of Principal at any time before they are-due. A payment of Principal only
is-known as a "Prepayment; " When I make’ a Prepayment, Y will tell the Note Holder in writing-that-I am doing so.
I may not designate a payment as a Prepayment if 1 have not made ail the monthly payments due under the Note.

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge, The Note-Holder
will use my Prepayments to reduce the amount of Principal that'I owe.under this Note. However, ‘the Note Holder
may apply my Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my
Prepayment:to reduce the Principal amount of the Note. If I make a partial- Prepayment, there.will be no changes in
the due date or in the amount of my monthly payment unless the Note Holder agrees-in-writing to. those changes,

5. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is: finally interpreted so that the
interest or other loan charges collected or.to be collected in connection with this’ loan exceed the permitted limits,
then: (a} any such loan charge’'shall be reduced by the amount necessary to reduce. the charge to the: permitted limit;

 

“MULTISTATE FIXED RATE NOTE<Single Family ~~ Dotttagie GMa
Fannle Mas/Fraddia Mac UNIFORM INSTRUM .  ‘wWewvideemagle, com
Form 3200 1/04 Page 1 of 3
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 27 of 32

+

and (0) any sums already collected from me which exceeded permitted limits ‘will be refunded to me. The Note
Holder may choose to make this refiind by reducing the Principal I owe under this Note or by making a direct payment
tome, Ifa refund reduces. Principal, the reduction will be treated as a partial Prepayment,

6. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge-for Overdue Payments “ ‘

If the Note Holder has not received -the full amount of any monthly: payment bytheendof © 15
calendar days after the.date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be

5.000 % of my overdue payment of principal and interest. I will pay this late charge promptly but only

once on cach late payment.

(B) Default

If1 do not pay the full amount of each monthly payment on the date it is due, I will be in default

(©) Notice of Default

Hf T am in default, the Note Holder‘may send me a written notice telling me:that if, 1 do not pay the overdue
amount by a certain date, the Note Holder may require me to pay immediately the full amount of Principal which has
not been paid and al!-the.interest-that-I owe on that amount. That date must be at least 30 days after the date on which
the notice is mailed ‘to me or delivered by other means. .

@) No Waiver By Note Heider

Even if, at a time when Iam in default, the Note Holder does act require me to pay immediately in full as
‘described-above,. the Note Holder will still have.the right to do.so-if I anvin default ata later time.

{£) Payment of Note Holder's Costs.and Expenses

If the Note Holder has required me to pay immediately in fall as described above, the Note Holder will have
the right to be paid back by. me for all of its costs and expenses in enforcing this Note to the extent not prohibited by
applicable flaw. Those expenses.include, for example, réasonable attorneys’ fees.

7. GIVING OF NOTICES
_ Unless applicable law requires.a different method, any notice that must, be: -friven to me under this Note will be
given by delivering it or by mailing: it by first class mail to me at the Property Address above or at 8 different address
if T give the Note Holder ¢ notice of my different address.
Any notice that must be given to the Note Holder under this Note will be given by delivering: it or by mailing
it by first class mail to the Note Holder at the addresa:stated in Section 3(A)-above or at a. ‘different address.if | am
given 4 notice of that different address.

B. OBLIGATIONS OF PERSONS UNDER THIS NOTE "

if more than one person Signs this Note, each person is fully and personally obligated to keep all of the promises
made in this Note, .including the promise to pay the full amount owed. Any person who is a puarantor, surety-or
endorser of this Note is also obligated to do these things. Any person who takes over these obligations, including
the obligations of a guarantor, surety or endorser of this Note, is also obligated to keep all of the promises made in
this Note. The Note Holder may enforce its-rights under this Note against each person individually or against all of
us together. This means that any one.of us may be required to pay all-of the amounts owed under this Note.

3. WAIVERS .

Tand any other person who has obligations under this Note waive the rights-of Presetitment and Notice of
Dishonor. "Presentment" means the’ right to require the Note Holder to demand payment of amounts due. “Notice
of Dishonor" means the right.to require the Note Holder to give notice to other persons that amounts due have not
been paid.

10. UNIFORM. SECURED NOTE ee

This Note is a uniform instrument with limited variations in some jurisdictions. in addition ta the protections
given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the " Security Instrursent”),
dated the same date-as this Note, protects the Note Holder from possible losses which might result if I do not keep

woh

 

MULTISTATE FIXED RATE NOTE-Single ram
Fannie Mae/Freddie.Mac UNIFORM INSTRUM

Doctagle Akers
f ww, deacmagic.com
Form 3200 1/01 Page 2 of 3 - .
Case 19-10949-R Document 53. Filed in USBC ND/OK on 06/05/19 Page 28 of 32

ie

the promises which I make in this Note. That Security Instrument describes how and under what conditions i may
be required to-make immediate payment in full of all amounts ] owe under this Note. Some of, those conditions are
described as follows:

If all or any part of the Property or any Interest in the Property is sold or cransferred (orf if Borrower
is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
Written consent, Lender may require immediate payment in full of all sums secured by this. Security
Instrument. However, this option shall not be exercised’ by Lender if such exercise is prohibited by
Applicable Law.

if Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall’
provide a period of not less than 30 days from the date the notice is given in accordance with Seotion. 15
within which Borrower must pay all sums secured-by this Security Instrument, If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this
Security Instrument without farther notice or demand on Borrower.

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

(Seal) oe (Seal)

 

 

 

 

 

WALD oOLL -Borrower : ! ~Borrower
(Seal) co 2 (Seal)

-Borrower -Borrower

(Seal) | (Seal)

-Borrawer - se -Borrower

Loan Originator: STEPHEN BRYAN, NMLSR ID 367277
Loan Originator Organization: FINANCIAL CONCEPTS MORTGAGE LLC,

NMLSR ID 181632

 

{Sign Original Only]
MULTISTATE FIXED RATE NOTE-Singie Fami Doctayle OFams
Fennie Mae/Freddle Mac UNIFORM INSTRUMENT ww. doomagic.com

Form 3200 1/04 Page 3 of 3
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 29 of 32

Allonge to Promissory Nota

Pay to the order of:

Fronfier State Bank
5106 South +35 Service Rd.
Oklahoma City, OK 73128

Without Recourse,
Financial Concepts Mortgage LLC

 

toy

Borrower Name(s): Donald K Carroll

Property Address: 4601 E G3rd Pl

: Tulsa OK 74137
Loan Number: _ 1000004647
Loan:

$357,500.00
Date:
ate 05/14/2014

 

th neeped ee
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 30 of 32

Alfonge to Promissory Note

7 Pay to the order of:
r Bank NA?
Wolls Fargo tomer tiortgega
PO Box 860278
Dalian, TA 752880278

Without Recourse,

 

Borrower Name(s): Donald K Carroll

Address: 4601 E 93rd Pt
Property Tulne, OK T4137
Loan Number: 1000004847
Loan: $364,600.00

Date, oerta20id

m7

WITHOUT RECOURSE
PAY TO THE ORDER OF

 
  
 
  

WELLS FARGS

 

SAMUEL C. SHELLEY, SENIOR VJGE PRESIDENT
0153

 
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 31 of 32
"ay | Page 131 of 403

Tulsa Couny Clark - PAT KEY " Erechrarecaly Files Document
Ooe # 2015024779 Pagetsh | Recorded 03/27/2015 at 09:31 AM
Receipt # 527069 Fee $13.00

O47 EG OLED

 

Reconing Requested Gy:
WELLS FARGO BANK, NLA.

When Recorded Retum To:

ASSIGNMENT TEAM
WELLS FARGO BANK, NA.
MAC: NG268-016

PO BOX 1629

EAGAN, MN 5$12%-4400

 

TEs

 

Tulse, Oktahoma
‘CARROLL

IN Hi 100505 10000088471 S15 & 1-886-479-0377
Date of Assignment: March 16th, 2015.

Assignor: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR-FINANCIAL |
CONCEFTS MORTGAGE, LIMITED LIABILITY COMPANY, ITS SUCCESSORS AND ASSIGNS at P.O. .
BOX 2026, FLINT, Ml 46501

Assignees: WELLS FARGO BANK, N.A. at 1 HOME CAMPUS, DES MOINES, IA 50324

Executed By: DONALD K CARROLL AND PAULA M CARROLL, HUSBAND AND WIFE To: MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS. INC., AS NOMINEE FOR FINANCIAL CONCEPTS
MORTGAGE, LIMITED LIABILITY COMPANY, ITS SUCCESSORS AND ASSIGNS

Date of Mortgage: 05/14/2014 Recorded: 05/18/2014 as Instrument No.; 2014041130 In the County of
Tulsa, State of Oklahoma. = *

Property Addraes: 460% E 83RD PL, TULSA, OK 74137

Lagal: LOT THIRTY-FOUR (34), BLOGK ONE (1), ASHTON WOODS, AN ADDITION TO THE CIty OF
TULSA, FULSA COUNTY, STATE OF OKLAHOMA, ACCORDING TO THE RECORDED PLAT NO, 4903.

KNOW ALL MEN 8Y THESE PRESENTS. that for good and valuable consideration, the recelpi and
sulllcioncy of which 1s hereby acknowledged, the sald Assignor hereby sualgne unto the above-named
Assignea, the oxid Mortgage having an original principal eum of $351,500.00 with interest, secured therady,
and the full benefit of af the powers and of ali the covenants snd provisos theretn coritalned, and the seid “
Asalgnor heraby grants and conveys unto ihe said Assignee, the Assignor's interest under the Mortgage.

TO HAVE AND TO HOLD the sald Mortgage, and the exid proparty unto the suld Assignes forever,
subject to the terms contained In sald Morgage.

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR FINANCIAL

CONCEPTS MORTGAGE, LIMITEO LIABILITY COMPANY, iTS SUCCESSORS AND ASSIGNS che :
On ers “iy : . 5

EO

Vice Prosident

 

 

STATE OF Minnesota
COUNTY OF Dakota

—~ fonss: .
Qn 3 -Ae~AF _ betora me, Janet L. oe _aNotary Public in the State of
Minnewala, petsonally appeared _ GRaVGD CHROMA, CREUNAR Vice President, personally
known to ma for proved fo me on the basis of satisfactory evidence) to be (he person(s) whose same(s}
isfare aubsecibed to the within instrument and acknowledged to me thal he/aheshey executed the same in
hiahertheir suthorized capacity, and that by Weshertheir signature on the instrument the person(s), ar the
ently upon behalt of which the pereon(s) ected, executed the Insirament,

WITNESS my hand and official seal,

Notary Expiteseot i! Qe

_e@Recorded

wt

 

https://ep4.ingeo.com/Secure/Document/PrintDocuments.aspx?docld=15650481,15647058... 3/30/2015
Case 19-10949-R Document 53 Filed in USBC ND/OK on 06/05/19 Page 32 of 32

= Electronicaly Filed Documert, Beas

  

Tulsa County Clerk - Mishaal Wills
Bog # 2017080802 Page(s): 1 Recorded 10/02/2017 01:23:61 PM
Receipt # 17-55246 Feag: $13.00

Recording Requested By;
WELLS FARGO BANK, NLA.

When Recorded Retum To:

ASSIGNMENT TEAM

WELLS FARGO BANK..NLA. o
1000 BLUE GENTIAN RD #200 we
MAC: N@289-018

EAGAN, MN 55421-4400

 

KORA a

 

Tolna, Oklahoma
"CARROLL

Date of Assignment: September 27th, 2017
Assignon WELLS FARGO BANK, N.A. at 1 HOME CAMPUS, DES MOINES, "A 50328
Aasignes; US SANK TRUST, NA, AS TRUSTEE-OF THE IGLOO SERIES it TRUST at 7114. STETSON

DR., SUITE 250, SCOTTSDALE; AZ 88251

Executed By: DONALD K CARROLL AND PAULA M CARROLL, HUSBANO AND WIFE To: MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR FINANCIAL CONCEPTS
MORTGAGE, LLC., ITS. SUCCESSORS AND ASSIGNS

Date of Mortgage: 05/14/2014 Recorded: OSAGR0T4 as instrument No.: 2014041130 In the County of
Tutsa, State of Oktshome,

Property Addrass: 4607 © @3RO PL, FULSA, OK 74137

Legal: LOT THIRTY-FOUR (34), BLOCK ONE (1), ASHTON WOODS, AN ADDITION TO THE CITY OF
TULSA, TULSA COUNTY, STATE OF GKLAHOMA, ACCORDING TO THE RECORDED PLAT NG, 4863,

KNOW ALL MEN SY THESE PRESENTS, that for good and valuable conskiération, the receipt end
auffictancy of which is horeby acknowledged, the eld Assignor hereby aacigne unto the above-named
Assignea, tha sald Mortgage having an original principal eum of $351,500.00 with interest, secured thereby,
and the ful banafil of ell the powera and of all the covenants and provisos therein contained, srid the said
Assigner hereby granis-and conveys unto the sald Assignee, the Assignor’a interval under the Mortgage.

TO HAVE AND TO HOLD the sald Morigaga, and the salt property unto the ald Agsignes torever,
subject fo the terms contained In said Mortgage.

WELLS FARGO BANK, LA
on 291")

By SE he ae
Panam! t Mas n
Vice President Loan Documentation

 

 

STATE OF Ninnesota

COUNTY OF Dakota a,
on_ A1%% | 1X" beforeme, _ Bavela D. Badada , o Notary Public In the Stote of
Minnetots, pargonally appeared __ Stham Doam) Vice President Loan

Gecumentation of WELLS FARGO BANK, N.A., personally known to me (or proved to me en the basis of
satisfactory avidance) to he tha person(s} whose nemets} in/are subscribed to lhe within instrument and
acknowledged to me that he/shefthey executed the same In hiamerthelr authorized copactty, and that by
hisherAhelr signature on the ingtrument the person(s), or ihe ently upon bahatl of which the pergon{a) ~
acted, executed the Inatrement,

WITNESS my hand and offtelal seal,

 

 

 

 

  

 

 

iy Expires: t ine

(This ama for. notarial seal)

PREPARED BY! WELLS FARGO BANK, HA.

 

“ER GE WER F OT:4 7:50 Ade" WF EM DATULAA ORT ATE MORT_ABAKIN, AGEN ““SOTWFELE

eRecorded

 
